Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation "the first node", “the second node”, “and  in line 10 of Claim 1, line 8 of Claim 8, and line 7 of Claim 15 .  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for being dependent upon rejected claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cerecke et al (US Pub 2012/0158299 A1), hereafter known as Cerecke.

For Claim 1, Cerecke teaches A device, comprising: 
one or more processors configured to: ([0188])
receive information regarding a plurality of nodes and links between the plurality of nodes, wherein the information regarding the plurality of nodes and links includes: ([0010])
a cost associated with each link of the plurality of links, and ([0010])
a constraint associated with at least one link of the plurality of links; ([0009], [0052].  There exist multi edge constraints, which are constraints associated with a plurality of links along a road. [0059]  [0070] shows single edge restraints which also indicate which vehicles are allowed on certain roads.)
generate a candidate shortcut link based on at least two links of the plurality of links; ([0010], [0160], one or more routes can be calculated based on the edges.  It should be noted that as a link or edge can be a plurality of roads (See applicant’s figure 1 for a link representing driving through a neighborhood), a route could be considered a candidate shortcut link between two nodes since it has a cost, restrictions associated with it, and could be shortcut for computations (instead of calculating individual values, the entire values for the route is known)).
generate a witness path from the first node to the second node, wherein a standard time, energy, distance cost of the witness path is less than a cost of the candidate shortcut link; ([0010], [00160], a number of routes are calculated between the two nodes. [0050] establishes that cost is typically energy, distance, time, or monetary, but can be effected by other factors such as restrictions.  In a situation where two routes are considered, it is very likely that one has a different standard cost than the other.  This one would be considered a witness path.)
determine, based on the constraints associated with the at least one links of the plurality of links, whether the witness path is more restrictive than the candidate shortcut path; and ([0058-0059]. Table 1 at [0122],  The restrictions of the edges can be represented as costs.  If there is a restriction that is unacceptable, the cost can be infinite, which would indicate that one path is more restrictive than the other.  If the witness path is more restrictive, its cost will be very large, indicating that a determination has occurred that the path is more restrictive than the shortcut path.
generate a node map that includes one or more of the plurality of nodes and links, wherein generating the node map includes: ([0104], [0139], a map can be created from the routing information.  This map is based on nodes and edges, and would have the user navigate among them.)
omitting the candidate shortcut link from the node map when determining that the witness path is not more restrictive than the candidate shortcut path; and ([0050], [0058-0059].  If the witness path is not more restrictive, then its standard costs will be lower, making it the selected route)
30PATENTAttorney Docket No. 20200426 including the candidate shortcut link in the node map when determining that the witness path is more restrictive than the candidate shortcut path.  ([0058-0059].  If the witness path is more restrictive, then its cost will be very large, causing it not to be selected as the optimal route.)
	Cerecke does not teach wherein generating the witness path includes determining that a cost of the witness path is less than a cost of the candidate shortcut link;
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cerecke wherein generating the witness path includes determining that a cost of the witness path is less than a cost of the candidate shortcut link;
	It would be obvious to one of ordinary skill in the art prior to the effective filing date because establishing earlier on in the process which path is the candidate shortcut link (the higher traditional cost route) and which is the witness path (the lower traditional cost route) could save computational time later.  If both routes appear to have equal restrictions, or no restrictions, no additional calculation must be performed to determine which has the lower total cost, according to Cerecke.  Additionally, it might still be valuable in the future to know the potential lowest cost route if certain restrictions could be worked around.  For example, if the witness path is not feasible because the user is in a tall truck and there is a height restriction, it might still be useful to know the fastest route in a smaller vehicle with no restrictions.

For Claim 4, modified Cerecke teaches The device of claim 1, wherein the witness path is associated with a particular constraint that is violated by a particular parameter, wherein determining that the witness path is more restrictive than the candidate shortcut path includes determining that the candidate shortcut path is not associated with a respective constraint that is violated by the particular parameter.  ([0059], a height restriction could be a particular constraint, and they can be associated with edges.  The determination that the witness path is more restrictive and that the shortcut path is not associated with that constraint would be discovered while calculating the total cost, which can treat these constraints as having a very large (or infinite) cost.)

For Claim 5, modified Cerecke teaches The device of claim 1, wherein the candidate shortcut path is associated with a particular constraint that is violated by a particular parameter, wherein determining that the witness path is not more restrictive than the candidate shortcut path includes determining that the witness path is not associated with a respective constraint that is violated by the particular parameter.  ([0059], a height restriction could be a particular constraint, and they can be associated with edges.  The determination that the witness path is not more restrictive and not associated with that constraint would be discovered while calculating the total cost.  Because the witness path is by definition the path with the lower traditional cost, and the constraint cost would be very large, if the witness path is still the chosen path, it is not associated with that constraint.)

For Claim 6, modified Cerecke teaches The device of claim 1, wherein the candidate shortcut link is included in the node map, wherein the at least two links, on which the candidate shortcut link is based, are included in the node map.  ([0104], [0139], a map can be created from the routing information.  This map is based on nodes and edges, and would have the user navigate among them.  The edges and nodes would be represented by the streets that the edges represent and the locations and intersections that the nodes represent)

For Claim 7, modified Cerecke teaches The device of claim 1, wherein generating the witness path includes identifying respective costs of a plurality of links, that correspond to the witness path, between the first node and the second node, wherein the cost of the witness path is based on the costs of the plurality of links that correspond to the witness path.  ([0010], [00160], a number of routes are calculated between the two nodes. [0050] establishes that cost is typically energy, distance, time, or monetary, but can be effected by other factors such as restrictions.  In a situation where two routes are considered, it is very likely that one has a different standard cost than the other.  This one would be considered a witness path.)

For Claim 8, Cerecke teaches A non-transitory computer-readable medium, storing a plurality of processor- executable instructions to: ([0188])
receive information regarding a plurality of nodes and links between the plurality of nodes, wherein the information regarding the plurality of nodes and links includes: ([0010])
a cost associated with each link of the plurality of links, and ([0010])
a constraint associated with at least one link of the plurality of links; ([0009], [0052].  There exist multi edge constraints, which are constraints associated with a plurality of links along a road. [0059]  [0070] shows single edge restraints which also indicate which vehicles are allowed on certain roads.)
generate a candidate shortcut link based on at least two links of the plurality of links; ([0010], [0160], one or more routes can be calculated based on the edges.  It should be noted that as a link or edge can be a plurality of roads (See applicant’s figure 1 for a link representing driving through a neighborhood), a route could be considered a candidate shortcut link between two nodes since it has a cost, restrictions associated with it, and could be shortcut for computations (instead of calculating individual values, the entire values for the route is known)).
generate a witness path from the first node to the second node, wherein a standard time, energy, distance cost of the witness path is less than a cost of the candidate shortcut link; ([0010], [00160], a number of routes are calculated between the two nodes. [0050] establishes that cost is typically energy, distance, time, or monetary, but can be effected by other factors such as restrictions.  In a situation where two routes are considered, it is very likely that one has a different standard cost than the other.  This one would be considered a witness path.)
determine, based on the constraints associated with the at least one links of the plurality of links, whether the witness path is more restrictive than the candidate shortcut path; and ([0058-0059]. Table 1 at [0122],  The restrictions of the edges can be represented as costs.  If there is a restriction that is unacceptable, the cost can be infinite, which would indicate that one path is more restrictive than the other.  If the witness path is more restrictive, its cost will be very large, indicating that a determination has occurred that the path is more restrictive than the shortcut path.
generate a node map that includes one or more of the plurality of nodes and links, wherein generating the node map includes: ([0104], [0139], a map can be created from the routing information.  This map is based on nodes and edges, and would have the user navigate among them.)
omitting the candidate shortcut link from the node map when determining that the witness path is not more restrictive than the candidate shortcut path; and ([0050], [0058-0059].  If the witness path is not more restrictive, then its standard costs will be lower, making it the selected route)
30PATENTAttorney Docket No. 20200426 including the candidate shortcut link in the node map when determining that the witness path is more restrictive than the candidate shortcut path.  ([0058-0059].  If the witness path is more restrictive, then its cost will be very large, causing it not to be selected as the optimal route.)
	Cerecke does not teach wherein generating the witness path includes determining that a cost of the witness path is less than a cost of the candidate shortcut link;
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cerecke wherein generating the witness path includes determining that a cost of the witness path is less than a cost of the candidate shortcut link;
	It would be obvious to one of ordinary skill in the art prior to the effective filing date because establishing earlier on in the process which path is the candidate shortcut link (the higher traditional cost route) and which is the witness path (the lower traditional cost route) could save computational time later.  If both routes appear to have equal restrictions, or no restrictions, no additional calculation must be performed to determine which has the lower total cost, according to Cerecke.  Additionally, it might still be valuable in the future to know the potential lowest cost route if certain restrictions could be worked around.  For example, if the witness path is not feasible because the user is in a tall truck and there is a height restriction, it might still be useful to know the fastest route in a smaller vehicle with no restrictions.

For Claim 11, modified Cerecke teaches The non-transitory computer-readable medium of claim 8, wherein the witness path is associated with a particular constraint that is violated by a particular parameter, wherein determining that the witness path is more restrictive than the candidate shortcut path includes determining that the candidate shortcut path is not associated with a respective constraint that is violated by the particular parameter.  ([0059], a height restriction could be a particular constraint, and they can be associated with edges.  The determination that the witness path is more restrictive and that the shortcut path is not associated with that constraint would be discovered while calculating the total cost, which can treat these constraints as having a very large (or infinite) cost.)

For Claim 12, modified Cerecke teaches The non-transitory computer-readable medium of claim 8, wherein the candidate shortcut path is associated with a particular constraint that is violated by a particular parameter, wherein determining that the witness path is not more restrictive than the candidate shortcut path includes determining that the witness path is not associated with a respective constraint that is violated by the particular parameter.  ([0059], a height restriction could be a particular constraint, and they can be associated with edges.  The determination that the witness path is not more restrictive and not associated with that constraint would be discovered while calculating the total cost.  Because the witness path is by definition the path with the lower traditional cost, and the constraint cost would be very large, if the witness path is still the chosen path, it is not associated with that constraint.)

For Claim 13, modified Cerecke teaches The non-transitory computer-readable medium of claim 8, wherein the candidate shortcut link is included in the node map, wherein the at least two links, on which the candidate shortcut link is based, are included in the node map.  ([0104], [0139], a map can be created from the routing information.  This map is based on nodes and edges, and would have the user navigate among them.  The edges and nodes would be represented by the streets that the edges represent and the locations and intersections that the nodes represent)

For Claim 14, modified Cerecke teaches The non-transitory computer-readable medium of claim 8, wherein generating the witness path includes identifying respective costs of a plurality of links, that correspond to the witness path, between the first node and the second node, wherein the cost of the witness path is based on the costs of the plurality of links that correspond to the witness path.  ([0010], [00160], a number of routes are calculated between the two nodes. [0050] establishes that cost is typically energy, distance, time, or monetary, but can be effected by other factors such as restrictions.  In a situation where two routes are considered, it is very likely that one has a different standard cost than the other.  This one would be considered a witness path.)

For Claim 15, Cerecke teaches A method, comprising: receiving information regarding a plurality of nodes and links between the plurality of nodes, wherein the information regarding the plurality of nodes and links includes: ([0010])
a cost associated with each link of the plurality of links, and ([0010])
a constraint associated with at least one link of the plurality of links; ([0009], [0052].  There exist multi edge constraints, which are constraints associated with a plurality of links along a road. [0059]  [0070] shows single edge restraints which also indicate which vehicles are allowed on certain roads.)
generating a candidate shortcut link based on at least two links of the plurality of links; ([0010], [0160], one or more routes can be calculated based on the edges.  It should be noted that as a link or edge can be a plurality of roads (See applicant’s figure 1 for a link representing driving through a neighborhood), a route could be considered a candidate shortcut link between two nodes since it has a cost, restrictions associated with it, and could be shortcut for computations (instead of calculating individual values, the entire values for the route is known)).
generating a witness path from the first node to the second node, wherein a standard time, energy, distance cost of the witness path is less than a cost of the candidate shortcut link; ([0010], [00160], a number of routes are calculated between the two nodes. [0050] establishes that cost is typically energy, distance, time, or monetary, but can be effected by other factors such as restrictions.  In a situation where two routes are considered, it is very likely that one has a different standard cost than the other.  This one would be considered a witness path.)
determining, based on the constraints associated with the at least one links of the plurality of links, whether the witness path is more restrictive than the candidate shortcut path; and ([0058-0059]. Table 1 at [0122],  The restrictions of the edges can be represented as costs.  If there is a restriction that is unacceptable, the cost can be infinite, which would indicate that one path is more restrictive than the other.  If the witness path is more restrictive, its cost will be very large, indicating that a determination has occurred that the path is more restrictive than the shortcut path.
generating a node map that includes one or more of the plurality of nodes and links, wherein generating the node map includes: ([0104], [0139], a map can be created from the routing information.  This map is based on nodes and edges, and would have the user navigate among them.)
omitting the candidate shortcut link from the node map when determining that the witness path is not more restrictive than the candidate shortcut path; and ([0050], [0058-0059].  If the witness path is not more restrictive, then its standard costs will be lower, making it the selected route)
30PATENTAttorney Docket No. 20200426 including the candidate shortcut link in the node map when determining that the witness path is more restrictive than the candidate shortcut path.  ([0058-0059].  If the witness path is more restrictive, then its cost will be very large, causing it not to be selected as the optimal route.)
	Cerecke does not teach wherein generating the witness path includes determining that a cost of the witness path is less than a cost of the candidate shortcut link;
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cerecke wherein generating the witness path includes determining that a cost of the witness path is less than a cost of the candidate shortcut link;
	It would be obvious to one of ordinary skill in the art prior to the effective filing date because establishing earlier on in the process which path is the candidate shortcut link (the higher traditional cost route) and which is the witness path (the lower traditional cost route) could save computational time later.  If both routes appear to have equal restrictions, or no restrictions, no additional calculation must be performed to determine which has the lower total cost, according to Cerecke.  Additionally, it might still be valuable in the future to know the potential lowest cost route if certain restrictions could be worked around.  For example, if the witness path is not feasible because the user is in a tall truck and there is a height restriction, it might still be useful to know the fastest route in a smaller vehicle with no restrictions.

For Claim 17, modified Cerecke teaches The method of claim 15, wherein the witness path is associated with a particular constraint that is violated by a particular parameter, wherein determining that the witness path is more 35PATENTAttorney Docket No. 20200426 restrictive than the candidate shortcut path includes determining that the candidate shortcut path is not associated with a respective constraint that is violated by the particular parameter.  ([0059], a height restriction could be a particular constraint, and they can be associated with edges.  The determination that the witness path is more restrictive and that the shortcut path is not associated with that constraint would be discovered while calculating the total cost, which can treat these constraints as having a very large (or infinite) cost.)

For Claim 18, modified Cerecke teaches The method of claim 15, wherein the candidate shortcut path is associated with a particular constraint that is violated by a particular parameter, wherein determining that the witness path is not more restrictive than the candidate shortcut path includes determining that the witness path is not associated with a respective constraint that is violated by the particular parameter.  ([0059], a height restriction could be a particular constraint, and they can be associated with edges.  The determination that the witness path is not more restrictive and not associated with that constraint would be discovered while calculating the total cost.  Because the witness path is by definition the path with the lower traditional cost, and the constraint cost would be very large, if the witness path is still the chosen path, it is not associated with that constraint.)

For Claim 19, modified Cerecke teaches The method of claim 15, wherein the candidate shortcut link is included in the node map, wherein the at least two links, on which the candidate shortcut link is based, are included in the node map.  ([0104], [0139], a map can be created from the routing information.  This map is based on nodes and edges, and would have the user navigate among them.  The edges and nodes would be represented by the streets that the edges represent and the locations and intersections that the nodes represent)

For Claim 20, modified Cerecke teaches The method of claim 15, wherein generating the witness path includes identifying respective costs of a plurality of links, that correspond to the witness path, between the first node and the second node, wherein the cost of the witness path is based on the costs of the plurality of links that correspond to the witness path. ([0010], [00160], a number of routes are calculated between the two nodes. [0050] establishes that cost is typically energy, distance, time, or monetary, but can be effected by other factors such as restrictions.  In a situation where two routes are considered, it is very likely that one has a different standard cost than the other.  This one would be considered a witness path.)

Claims 2-3, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cerecke in light of Sanders et al (US Pub 2011/0251789 A1), hereafter known as Sanders.

For Claim 2, modified Cerecke teaches The device of claim 1, 
receive a query for a path from a node in the node map to another node; and ([0010])
Cerecke Does not teach wherein the one or more processors are further configured to: 
receive a query for a path from a third node in the node map to a fourth node in the node map; and 
use the node map to identify a path from the third node to the fourth node.  
Sanders, however, does teach that known shortest routes between two nodes can be saved as a single link to save computation time ([0096-0097], Figures 2A-2C)
Therefore, it would be obvious in light of Cerecke and Sanders wherein the one or more processors are further configured to: 
receive a query for a path from a third node in the node map to a fourth node in the node map; and 
use the node map to identify a path from the third node to the fourth node.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Sanders establishes the concept that known effective routes can be treated as shortcut links when doing routing solutions.  The concept of creating edges representing optimal routes between nodes (especially important nodes) would be useful in future pathfinding operations, such as receiving a query for a path from a third node and a fourth node.  As such, including it as a link on the node graph could reduce computational time if it is indicated to be favored for connecting those nodes when finding the routes between a third and a fourth node.

For Claim 3, modified Cerecke teaches The device of claim 2, 
wherein the query includes one or more query parameters, wherein using the node map to identify the path from the node to another node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  ([0121], [0058-0059], [0070].  It is indicated that a bus utilizing the method will have an infinite or maximum value for streets that do not allow buses, and cars would be exempt from such an issue.  This means that the information must be input at some point which would be a part of the query.
Cerecke  does not teach wherein the query includes one or more query parameters, wherein using the node map to identify the path from the third node to the fourth node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  
Sanders, however, does teach that known shortest routes between two nodes can be saved as a single link to save computation time ([0096-0097], Figures 2A-2C)
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cerecke and Sanders wherein the query includes one or more query parameters, wherein using the node map to identify the path from the third node to the fourth node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  
It would be obvious because it is known from Cerecke to create routes with query parameters and constraints associated with the links, including vehicles, heights, and weights that might be restricted on certain links.  The teaching of Sanders which is creating shortcut links to assist in the process of route finding would be obvious to use because Cerecke can create routes that represent a fastest possible link between two nodes, and the restrictions on such a link would be known.  It would be obvious to use Sander’s teaching of treating known routes between nodes as shortcut links to assist in route finding would be obvious because it could be used to simplify route finding equations and could save on computational time and resources.

For Claim 9, modified Cerecke teaches The non-transitory computer-readable medium of claim 8, wherein the plurality of processor-executable instructions further include processor-executable instructions to: 
receive a query for a path from a node in the node map to another node; and ([0010])
Cerecke Does not teach wherein the one or more processors are further configured to: 
receive a query for a path from a third node in the node map to a fourth node in the node map; and 
use the node map to identify a path from the third node to the fourth node.  
Sanders, however, does teach that known shortest routes between two nodes can be saved as a single link to save computation time ([0096-0097], Figures 2A-2C)
Therefore, it would be obvious in light of Cerecke and Sanders wherein the one or more processors are further configured to: 
receive a query for a path from a third node in the node map to a fourth node in the node map; and 
use the node map to identify a path from the third node to the fourth node.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because Sanders establishes the concept that known effective routes can be treated as shortcut links when doing routing solutions.  The concept of creating edges representing optimal routes between nodes (especially important nodes) would be useful in future pathfinding operations, such as receiving a query for a path from a third node and a fourth node.  As such, including it as a link on the node graph could reduce computational time if it is indicated to be favored for connecting those nodes when finding the routes between a third and a fourth node.

For Claim 10, modified Cerecke teaches The non-transitory computer-readable medium of claim 9, 
wherein the query includes one or more query parameters, wherein using the node map to identify the path from the node to another node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  ([0121], [0058-0059], [0070].  It is indicated that a bus utilizing the method will have an infinite or maximum value for streets that do not allow buses, and cars would be exempt from such an issue.  This means that the information must be input at some point which would be a part of the query.
Cerecke  does not teach wherein the query includes one or more query parameters, wherein using the node map to identify the path from the third node to the fourth node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  
Sanders, however, does teach that known shortest routes between two nodes can be saved as a single link to save computation time ([0096-0097], Figures 2A-2C)
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cerecke and Sanders wherein the query includes one or more query parameters, wherein using the node map to identify the path from the third node to the fourth node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  
It would be obvious because it is known from Cerecke to create routes with query parameters and constraints associated with the links, including vehicles, heights, and weights that might be restricted on certain links.  The teaching of Sanders which is creating shortcut links to assist in the process of route finding would be obvious to use because Cerecke can create routes that represent a fastest possible link between two nodes, and the restrictions on such a link would be known.  It would be obvious to use Sander’s teaching of treating known routes between nodes as shortcut links to assist in route finding would be obvious because it could be used to simplify route finding equations and could save on computational time and resources.

For Claim 16, modified Cerecke teaches The method of claim 15, the method further comprising: 
receive a query for a path from a node in the node map to another node; and ([0010])
wherein the query includes one or more query parameters, wherein using the node map to identify the path from the node to another node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.  ([0121], [0058-0059], [0070].  It is indicated that a bus utilizing the method will have an infinite or maximum value for streets that do not allow buses, and cars would be exempt from such an issue.  This means that the information must be input at some point which would be a part of the query.
Cerecke Does not teach receiving a query, that includes one or more query parameters, for a path from a third node in the node map to a fourth node in the node map; and 
using the node map to identify a path from the third node to the fourth node, wherein using the node map to identify the path from the third node to the fourth node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.
Sanders, however, does teach that known shortest routes between two nodes can be saved as a single link to save computation time ([0096-0097], Figures 2A-2C)
Therefore, it would be obvious in light of Cerecke and Sanders receiving a query, that includes one or more query parameters, for a path from a third node in the node map to a fourth node in the node map; and 
using the node map to identify a path from the third node to the fourth node, wherein using the node map to identify the path from the third node to the fourth node includes comparing the constraint associated with the at least one link of the plurality of links to the one or more query parameters.
It would be obvious because it is known from Cerecke to create routes with query parameters and constraints associated with the links, including vehicles, heights, and weights that might be restricted on certain links.  The teaching of Sanders which is creating shortcut links to assist in the process of route finding would be obvious to use because Cerecke can create routes that represent a fastest possible link between two nodes, and the restrictions on such a link would be known.  It would be obvious to use Sander’s teaching of treating known routes between nodes as shortcut links to assist in route finding would be obvious because it could be used to simplify route finding equations and could save on computational time and resources.  The concept of creating edges representing optimal routes between nodes (especially important nodes) would be useful in future pathfinding operations, such as receiving a query for a path from a third node and a fourth node.  As such, including it as a link on the node graph could reduce computational time if it is indicated to be favored for connecting those nodes when finding the routes between a third and a fourth node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuznetsov et al (US Pub 2011/0113155 A1) is directed towards shortcuts in adaptive road network hierarchies. 
Tyuryutikov et al (US Pub 2020/0318981 A1) is directed towards pathfinding with turn constraints.
Bertelli et al (US Pub 2017/0325068 A1) is directed towards contraction hierarchies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664